Case 0:18-cv-63072-RKA Document 22 Entered on FLSD Docket 07/03/2019 Page 1 of 3


                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 0:18-cv-63072-RKA

   TIFFANY FERRARO,

                   Plaintiff,

   v.

   VITAL RECOVERY SERVICES, LLC,


              Defendant.
  ________________________________________/

                           JOINT NOTICE OF PENDING SETTLEMENT

            Plaintiff, Tiffany Ferraro and Defendant, Vital Recovery Services, LLC, by and through

  their undersigned counsel, hereby submit this Joint Notice of Pending Settlement and state that

  the parties have reached a verbal settlement with regard to this case and are presently drafting,

  finalizing, and executing the settlement and dismissal documents. Upon execution of the same,

  the parties will file the appropriate dismissal documents with the Court.




  TC-0010
Case 0:18-cv-63072-RKA Document 22 Entered on FLSD Docket 07/03/2019 Page 2 of 3




                           CONSENT OF COUNSEL FOR DEFENDANT

            Pursuant to Rule 3J (3) of the Administrative Procedures of the United States District

  Court for the Southern District of Florida, the undersigned counsel for Plaintiff represents to the

  Court that counsel for Defendant has authorized him to affix their electronic signature to this

  Joint Notice of Pending Settlement.


    /s/ Anthony C. Norman                                 /s/ Ronald S. Canter______________
   Anthony C. Norman, Esq.                                Ronald S. Canter, Esq.
   Florida Bar No.: 112105                                Florida Bar No. 335045
   anthony@lawfirmofacn.com                               rcanter@roncanterllc.com
   The Law Firm of Anthony C. Norman, PLLC                The Law Offices of Ronald S. Canter, LLC
   1345 Monroe Ave. NW, Suite 242                         200A Monroe Street, Suite 104
   Grand Rapids, MI 49505                                 Rockville, Maryland 20850
   Telephone: (616) 265-5998                              (301) 424-7490

   Co-Counsel for Plaintiff                               Counsel for Vital Recovery Services, LLC




  TC-0010
Case 0:18-cv-63072-RKA Document 22 Entered on FLSD Docket 07/03/2019 Page 3 of 3


                                   CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
  filed on July 3, 2019 with the Clerk of Court using CM/ECF. I also certify that the foregoing
  document is being served this day on all counsel of record or pro se parties identified on the
  Service List below either via transmission of Notices of Electronic Filing generated by CM/ECF
  or in some other authorized manner for those counsel or parties who are not authorized to receive
  electronically Notices of Electronic Filing.

  Jonathan M. Benjamin, Esq.
  Benjamin Law Practice, PLLC
  4581 Weston Rd, Suite 155
  Weston, FL 33331
  Co-Counsel for Plaintiff
  Service by CM/ECF




                                        The Law Firm of Anthony C. Norman, PLLC
                                        Co-Counsel for Plaintiff
                                        1345 Monroe Ave. NW, Suite 242
                                        Grand Rapids, MI 49505
                                        Telephone: (616) 265-5998

                                        /s/ Anthony C. Norman
                                        Anthony C. Norman, Esq.
                                        Florida Bar No. 112105
                                        anthony@lawfirmofacn.com




  TC-0010
